[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The complaint in this personal injury action alleges that on September 23, 1999, the plaintiff was assaulted by the defendant Jenny DeLoughery, causing personal injuries. At the time the plaintiff and the defendant Jenny DeLoughery were each seventeen years of age. The compliant is in three counts. Counts one and two are directed at the defendant Jenny DeLoughery and allege negligence and intentional assault respectively. The third count is directed at the defendant Angela DeLoughery, mother of Jenny, and claims damages pursuant to General Statutes § 52-572, the parental liability statute. Both defendants have been defaulted for failure to appear. This court heard this matter as an uncontested hearing in damages on January 17, 2001.
As a result of the assault the plaintiff received various facial injuries. These included a fractured nose, multiple abrasions around the eyes and face and a cut on the interior of her lower lip. She has recovered from her injuries although her nose is still tender. She incurred medical expenses totaling $841.00.
The court finds that fair and reasonable damages for the injuries caused to the plaintiff are $7,000. Judgment may enter on the first and second counts in favor of the plaintiff and against the defendant Jenny DeLoughery in the amount of $7,000. CT Page 1154
On the third count judgment may enter in favor of the plaintiff as against the defendant Angela DeLoughery, pursuant to § 52-572, in the amount of $5,000.00.
Hadden, Judge Trial Referee